I do not think that the offer received by Snook Company can be properly construed as conditional due to the recital that the offeror is uncertain of being able "to effect suitable and proper financial arrangements." The offer also contains an express provision for liquidated damages if accepted and not fulfilled. Damages, of course, rest upon a breach which would not result from violating the terms of an acceptedconditional offer, when the existence of the condition is to be determined by the judgment of the offeror. I, therefore, believe that no condition is to be implied which would render meaningless the express stipulation concerning liquidated damages, based upon breach after acceptance.
I think the notice of the offer was insufficient due to the fact that it named no offeror. The nature of the transaction, I believe, entitled Peerless to essential information from Snook Company in order to be furnished with the means of making inquiry as to the bona fides of the offer. It could not be expected to act upon a fiction nor *Page 90 
to rely implicitly upon the seller's statement fixing the price. More was involved than the purchase of real estate. The termination of the lease followed by a change of location of Peerless' business was also involved. True, Snook Company was not required to establish the bona fides of the offer, but it goes without saying that good faith was a necessary element. It was a transaction upon which the financial and business life of Peerless might largely depend, and of which its landlord would inevitably be fully informed. To say that Snook Company could withhold from Peerless necessary and reasonably expected information concerning the offer, to my mind, utterly fails to consider that their relationship extended beyond that of landlord and tenant.
The first notice of the offer furnished Peerless with no basis for an inquiry, and, I think, therefore, was not sufficient. Peerless received satisfactory assurances on August the third, and its preferment period then commenced to run. The notice would have so operated if its completion had come ten days later, or after the end of seven days. Clearly, in that case, the acquiescence of Peerless would not operate as a retroactive waiver of notice, but as a prospective mutual alteration.